Exhibit 99.1 News Release Celanese Corporation 1601 West LBJ Freeway Dallas, TX, 75234 Celanese Corporation Declares Common Share Dividend DALLAS, October 4, 2010 – Celanese Corporation (NYSE:CE), a leading global technology and specialty materials company, today declared a quarterly dividend of $0.05 per share on its common stock, payable on November 1, 2010. The dividend is payable for the period beginning August 2, 2010 and ending on and including October 31, 2010 to owners of record as of October 15, 2010. Contacts: Investor Relations Media AndyGreen W. Travis Jacobsen Phone: +1 Phone: +1 Telefax:+1 Telefax: +1 Andy.Green@celanese.com William.Jacobsen@celanese.com About Celanese Celanese Corporation is a global technology leader in the production of specialty materials and chemical products which are used in most major industries and consumer applications. Our products, essential to everyday living, are manufactured in North America, Europe and Asia. Known for operational excellence, sustainability and premier safety performance, Celanese delivers value to customers around the globe with best-in-class technologies. Based in Dallas, Texas, the company employs approximately 7,400 employees worldwide and had 2009 net sales of $5.1 billion, with approximately 73% generated outside of North America. For more information about Celanese Corporation and its global product offerings, visit www.celanese.com.
